                                             USDCSDNY
                                             DOCUMENT
~,~, B                                       ELECTRONICALLY FILED


I
~
       RUN Q
 r.o_G ERBINO
           sORIAN O
                                             DOC #:             44 Broad Hollow Road

                                         -~~E FILED: \-l~-iozs lP,
                                       LLP
                                                                                     ille,s~~:~irk
                                                                                     11747
                                             ::..~ -==-========::::::!~P: 631.390.0010
                                                                       F: 631.393.5497
SHAUN M. MALONE
SENIOR ASSOCIATE                                                                  www.bgslaw-ny.com

SMALONE@BGSLAW-NY.COM
EXT. 110
ADMITTED IN NY


                                                            January 23, 2020
 VIAECF
 Honorable Alvin K. Hellerstein
 United States District Court
                                                                  So orc\e.red.
 Southern District of New York
 500 Pearl St.
 New York, NY 10007-1312
                                                                      [);Lk ~ ~ ~
              Re:   Bermudez v. Bon Secours Charity Health System, Inc. et al.
                                                                                            ,-1~- 2010
                    Docket No. 19-cv-07836 (AKH)
                    Our File#: NJ-21-3015

 Dear Judge Hellerstein:

         We represent the Plaintiff in this action, Sonny Bermudez. We write with regard to the
 Court's order granting Plaintiff leave to file an Amended Complaint. Due to an ECF technical
 error in filing the Amended Complaint, Plaintiff respectfully requests an extension of time in
 order to re-file the pleading.

         On January 9, 2020, the. Court entered an Order partially granting and partially denying
 the Defendants' motion to dismiss Plaintiffs Complaint [see ECF No. 23]. The order granted
 Plaintiff leave to file an Amended Complaint within ten (10) days of the Order, said deadline
 being Sunday, January 19, 2020.

         Plaintiff timely filed an Amended Complaint on Friday, January 17, 2020, through ECF
 [see ECF No. 24]. On January 21, 2020, the Clerk of Court entered a note in the ECF docket
 advising that Plaintiffs counsel had :filed the pleading with a technical error of the ECF system.
 Specifically, that Plaintiff had incorrectly selected the "All Defendant radio button" when filing
 the Amended Complaint. The Clerk further advised that due to the fact that the pleading must be
 re-filed after the due date established by the Court' s January 9, 2020 Order, Plaintiff must be
 granted leave of the Court in order to do so. This motion constitutes that request.

        Undersigned counsel would have filed this motion immediately upon the Clerk's entry of
 the ECF notice on January 21, 2020. However, I was unfortunately out of state due to a death in
 the family. However, Plaintiff asserts that no prejudice will inure to the Defendants by the
 Court's grant of this motion seeking additional time to file the Amended Complaint.


                        445 BROAD 1-IOLLOWROAD • SUITE 220 •MELVILLE • NBWYORJC • 11747
                             70 I-IrLLTOP ROAD• SUITE 1005 • RAMSEY • N EWJERSEY • 07446
                          13 EAST MOHAWK STitEET • SUITE 200 • Bur-PALO • NEW YORK• 14203
Honorable Alvin K. Hellerstein
January 23, 2020
Page2

        In light of the foregoing, Plaintiff respectfully requests that the Court enter an Order
extending Plaintiff's time to file the Amended Complaint by an additional three (3) days from
the date of the Court's decision on this motion,

       We appreciate Your Honor's time and courtesy in considering this request.



                                                     Respectfully submitted,



                                                     Shaun M. Malone
cc: All counsel via ECF




BRUNO, GERBINO & SORIANO, LLP
